Citation Nr: 0311935
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 00-15 491               DATE JUN 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for
right shoulder subluxation/instability and pain.

2. Entitlement to an initial rating in excess of 20 percent for
cervical spondylosis and right C5-6 herniated nucleus pulposus.

3. Entitlement to an initial rating in excess of 20 percent for
facet arthritis, L5-S1.

4. Entitlement to an initial rating in excess of 10 percent for
carpal tunnel syndrome.

5. Entitlement to an initial rating in excess of 10 percent for
history of left patella dislocation, with anterior knee pain.

6. Entitlement to an initial compensable rating for a residual
surgical scar of the lower back.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from July 1994 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama.

In a written statement, received in August 2002, the veteran
appears to have raised the issue of whether to reopen the claim of
entitlement to service connection for depression based on new and
material evidence. The Board refers this issue to the RO for
appropriate action.

With respect to the issue of entitlement to an initial compensable
rating for a scar of the low back, the veteran was provided with a
the revised regulations regarding rating skin disorders and advised
that the Board would consider these new regulations. Although the
veteran's representative waived a remand to the regional office for
its initial consideration of these new regulations, because the
Board is remanding this issue for additional evidence, including
photographs, the issue of the proper initial rating to be assigned
the veteran's scar will be discussed in the remand that follows.

2 -                             

REMAND

In February 2003, the Board informed the veteran of changes in the
law, including the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and changes with
respect to the diagnostic codes for evaluating intervertebral disc
syndrome and scars pursuant to authority granted by 38 C.F.R.
19.9(a)(2). However, 38 C.F.R. 19.9(a)(2) was invalidated by the
United States Court of Appeals for the Federal Circuit
(hereinafter, "the Federal Circuit"). See Disabled American
Veterans v. Secy of Veterans Affairs, Nos. 02-73 04, -7305, - 7316,
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003). The veteran has
not adequately been informed of the evidence he is to provide and
what evidence VA will attempt to obtain on his behalf. See
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This case must be returned to the RO for initial consideration of
the veteran's claims pursuant to VCAA, any additional evidence of
record, and the changes in the diagnostic codes for evaluating
intervertebral disc syndrome and scars. The Federal Circuit stated
in the opinion, "[E]ven though the amendments to 19.9 may further
the VA's stated objective of efficiency, striking the sensible
balance between decreasing appeal processing times and the
competing public policy of protecting an appellant's right to due
process is a matter for Congress. . . ."Id., slip op. at 13, 2003
U.S. App. LEXIS 8275, at *22 (emphasis added).

Where the law or regulation changes after a claim has been filed
but before the administrative or judicial appeal process has been
concluded, the veteran is entitled to the application of the
version of the regulation that is more favorable to him from the
effective date of the new regulation, but only the former criteria
are to be applied for the period prior to the effective date of the
new criteria. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed.
Reg. 33,422 (2000).

With regard to his service-connected cervical spondylosis and right
C5-6 herniated nucleus pulposus, the Board notes that during the
pendency of the veteran's appeal,

- 3 -

the diagnostic criteria for evaluating intervertebral disc syndrome
were revised, effective September 23, 2002. See 67 Fed. Reg.
54,345-49 (August 22, 2002).

The rating criteria for evaluating skin disabilities have also
recently been revised, effective August 30, 2002. The veteran's
service-connected scar has not been examined in light of the new
criteria. These criteria, in part, provide consideration of scars
(Diagnostic Codes 7800-7805). See 67 Fed. Reg. 49,590, 45,596-99
(July 31, 2002), corrections noted at 67 Fed. Reg. 58,448-49
(September 16, 2002), (to be codified at 38 C.F.R. 4.118).

The RO has not considered the veteran's claims based on the amended
schedular criteria. The Board concludes, due to the substantive
nature of the new schedular criteria, that it is unable to
adjudicate the veteran's claims for increase for cervical
spondylosis with right C5-6 herniated nucleus pulposus, and the
surgical scar of the lower back, without violating his statutory
and regulatory procedural rights by addressing a question not
properly considered by the RO. See Bernard v. Brown, 4 Vet. App.
384, 392-94 (1993).

Moreover, additional development of the medical evidence is
required as a result of the changes in the rating criteria.
Specifically, an examination of the veteran's cervical spine and
residual surgical scar of the lower back must provide sufficient
information to rate the disability in accordance with the
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204
(1994). Therefore, new VA orthopedic, neurological, and
dermatologic examinations should be ordered.

The RO should also determine whether examinations are necessary for
the issues of 1) entitlement to an initial rating in excess of 20
percent for right shoulder subluxation/instability and pain; 2)
entitlement to an initial rating in excess of 10 percent for facet
arthritis; 3) entitlement to an initial rating in excess of 10
percent for carpal tunnel syndrome; and 4) entitlement to an
initial rating in excess of 10 percent for history of left patella
dislocation, with anterior knee pain. The RO should schedule the
appropriate examinations, if determined to be necessary.

- 4 -

The veteran is hereby advised that failure to report to any
scheduled VA examination, without good cause, may well result in a
denial of the claim. Examples of good cause include, but are not
limited to, the illness or hospitalization of the claimant and
death of an immediate family member. See 38 C.F.R. 3.655 (2002).

In order to ensure due process to the veteran, this case must be
REMANDED for the following development:

1. Notify the veteran of the VCAA in writing, informing him of VA's
obligations to him under the law with respect to all of the issues
listed on the title page of this action. He should be informed that
be has one year from the date of the letter to respond, and that
his appeal will not be adjudicated prior to that date unless he
informs the RO that he has no additional evidence to submit or
waives the one year time period. In particular, the RO should
ensure that the new notification requirements and development
procedures contained in sections 3 and 4 of the Act (to be codified
as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107) and the
implementing regulations are fully complied with and satisfied.
Thereafter, the RO should review the claims file and ensure that
the above development has been conducted and completed in full.
Then, the RO should undertake any further actions required to
comply with the VCAA. 38 U.S.C.A. 5102, 5103, and 5103A (West
2002); see also 66 Fed. Reg. 45620-32 (August 29, 2001) (codified
at 38 C.F.R. 3.159); Quartuccio v. Principi, 16 Vet App 183 (2002).

2. The RO should obtain from the veteran the names and addresses of
any VA and non-VA medical care

5 -

providers who have treated him for his claimed disorders on appeal.
After securing any necessary release(s) from the veteran, the RO
should attempt to obtain copies of all identified records.

3. The veteran and his representative should be informed if the RO
is unsuccessful in obtaining any of the records identified by the
veteran, and be provided with the opportunity to provide a copy of
such records.

4. When the above development has been completed, The RO should
schedule VA medical examinations for disabilities related to the
following issues, if determined to be necessary for adequate
evaluation: 1) entitlement to an initial rating in excess of 20
percent for right shoulder subluxation/instability and pain; 2)
entitlement to an initial rating in excess of 10 percent for facet
arthritis; 3) entitlement to an initial rating in excess of 10
percent for carpal tunnel syndrome; and 4) entitlement to an
initial rating in excess of 10 percent for history of left patella
dislocation, with anterior knee pain.

5. Then the RO should schedule the veteran for VA neurological and
orthopedic examinations by physicians with appropriate expertise
regarding the veteran's cervical spondylosis and right C5-6
herniated nucleus pulposus. The veteran should be properly notified
of the date, time, and place of the examination in writing. The
claims files, to include a copy of this Remand, must be made
available to and be reviewed by the examiners.

(a) The orthopedic examiner should provide detailed findings as to
the following. In reporting

- 6 -

the findings, the examiner should attempt to dissociate those
manifestations attributable to any co-existing but nonservice
connected disabilities.

(1) Describe the current state of the veteran's cervical spine.

(2) Undertake range of motion studies of the cervical spine, noting
the exact measurements for forward flexion, extension, lateral
flexion, and specifically identifying any excursion of motion
accompanied by pain. The examiner should identify any objective
evidence of pain and provide an assessment of the degree of
severity of any pain.

(3) Ascertain whether the cervical spine exhibits weakened
movement, excess fatigability, or incoordination attributable to
the service-connected disability, and, if feasible, express this in
terms of the degree of additional range of motion loss, or
favorable or unfavorable ankylosis due to weakened movement, excess
fatigability, or incoordination.

(4) Determine if there is increased functional impairment during
flare-ups or when the cervical spine is used repeatedly over a
period of time. If feasible, this should also be portrayed in terms
of the degree of additional range of motion loss on repeated use or
during flare-ups.

- 7 -

(5) Provide an opinion with supporting rational concerning the
impact of the veteran's cervical spine disability on his ability to
work.

(b) The neurological examiner should respond to each of the
following. In reporting the findings, the examiner should attempt
to dissociate those manifestations attributable to any co-existing
but nonservice connected disabilities.

(1) Describe any and all neurological manifestations attributable
to the service- connected cervical spondylosis and right C5-6
herniated nucleus pulposus.

(2) Note whether there are recurring attacks of intervertebral disc
syndrome and whether only little intermittent relief is achieved.
Also, note whether there is present or absent persistent symptoms
compatible with neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk, or other neurological
findings appropriate to the site of the diseased disc, with little
intermittent relief.

(3) Quantify the number of weeks of incapacitating episodes (a
period of acute signs and symptoms due to intervertebral disc
syndrome that requires bed rest

- 8 -

prescribed by a physician and treatment by a physician) over the
past 12 months.

(4) Offer an opinion with supporting rationale as to the effect of
the service- connected cervical spine disability (as separate and
distinct from the veteran's nonservice-connected disabilities) on
the veteran's ability to work.

If the examiners are unable to render any opinion requested, it
should be so indicated on the record, and the reasons therefor
should be noted. The factors upon which any medical opinion is
based should be set forth fully for the record.

6. The veteran should also be afforded a VA dermatological
examination to assess the current severity of his service-connected
surgical scar of the lower back. The claims files, as well as a
copy of the revised rating criteria for skin disabilities, in
particular 38 C.F.R. 4.118, Diagnostic Codes 7802, 7803, 7804, and
7805 (effective August 30, 2002), should be provided to and
reviewed by the examiner. All findings should be reported in
detail.

a) Following a complete examination of the veteran's skin, the
examiner should indicate the manifestations of the surgical scar of
the lower back and whether it interferes with the range of motion
of the veteran's lower back.

b) It is requested that the examiner include several unretouched
color photographs of the veteran's skin disorder to illustrate its
current severity.

9 -

7. The RO should then review the claims files to ensure that all
development has been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented.

8. Thereafter, the RO should readjudicate the issues on appeal
listed on the title page of this action. In evaluating the
veteran's service-connected cervical spondylosis and right C5-6
herniated nucleus pulposus and residual surgical scar of the lower
back, the RO should ensure that both the former and revised
diagnostic criteria are considered. If any benefits sought on
appeal are not granted to the veteran's satisfaction, the RO should
issue a supplemental statement of the case (SSOC) and afford the
veteran and his representative an appropriate opportunity to
respond. The SSOC should include citation to all relevant
regulatory provisions, to include the revised diagnostic criteria
for evaluating intervertebral disc syndrome and scars. The veteran
and his representative should be given the appropriate period of
time to respond to the SSOC.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In

- 10 -

addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

BETTINA S. CALLAWAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002). 

- 11 -



